United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, MEDRANO
STATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0776
Issued: September 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 25, 2019 appellant filed a timely appeal from a December 28, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the December 28, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish intermittent
disability for the period December 21, 2017 through September 11, 2018, causally related to her
accepted September 19, 2015 employment injury.
FACTUAL HISTORY
On September 19, 2015 appellant, then a 53-year-old custodian, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she lifted a heavy parcel and sustained a right
shoulder strain while in the performance of duty. She stopped work on September 19, 2015 and
returned to full-time work with restrictions on November 10, 2015. OWCP accepted the claim for
cervical ligament sprain, right shoulder lesion, and right shoulder incomplete rotator cuff tear or
rupture and paid intermittent wage-loss compensation on the supplemental rolls from
November 20, 2015 to March 4, 2016.
OWCP subsequently received a March 13, 2018 report from Dr. Charles E. Willis, II, a
Board-certified anesthesiologist, which noted appellant’s September 15, 2015 date of injury and
current complaints of neck and shoulder pain. Dr. Willis related that appellant was currently
employed performing light-duty work, and would be seen again in eight weeks. In duty status
reports (Form CA-17) dated January 9 and March 13, 2018, he indicated that she could perform
work for eight hours a day with restrictions.
In a work status note dated May 8, 2018, Dr. Willis related that appellant was disabled
from work on December 21, 2017 and January 18 and 25, February 22, April 17, and May 8
and 9, 2018 due to a flare-up of her original employment injury. He released her to return to work
on May 10, 2018 with restrictions.
Appellant filed a claim for wage-loss compensation (Form CA-7) for intermittent disability
during the period December 21, 2017 to September 11, 2018. In an attached time analysis form
(Form CA-7a), she claimed 40 hours of leave without pay (LWOP) for the dates December 21,
2017 and June 26 and 27, July 14, and September 11, 2018.
In a development letter dated October 1, 2018, OWCP informed appellant that her claim
for 32 hours of LWOP for June 26 and 27, July 14, and September 11, 2018 was currently not
payable due to the lack of supporting medical evidence that her disability was causally related to
her accepted employment conditions.3 It advised her regarding the medical evidence required to
establish her wage-loss claim and afforded her 30 days to provide the necessary evidence.
In response, appellant submitted reports dated September 25, November 6, and
December 18, 2018 from Dr. Willis. Dr. Willis noted that appellant was seen for complaints of
right shoulder pain and provided an assessment of her condition.

3

OWCP did not note the eight hours of disability appellant claimed on December 21, 2017.

2

By decision dated December 28, 2018, OWCP denied appellant’s claim for wage-loss
compensation for intermittent disability during the period December 21, 2017 to
September 11, 2018.4
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.6 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.7
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s claimed disability and the accepted employment injury. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the claimed period
of disability.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
4

OWCP incorrectly noted the date as December 27, 2017 rather than December 21, 2017.

5

See B.O., Docket No. 19-0392 (issued July 12, 2019); D.W., Docket No. 18-0644 (issued November 15, 2018).

6

Id.

7

20 C.F.R. § 10.5(f); B.O., supra note 5; N.M., Docket No. 18-0939 (issued December 6, 2018).

8

Id.

9

J.M., Docket No. 19-0478 (issued August 9, 2019).

10

R.H., Docket No. 18-1382 (issued February 14, 2019).

11

A.W., Docket No. 18-0589 (issued May 14, 2019).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish intermittent
disability for the period December 21, 2017 through September 11, 2018, causally related to her
accepted September 19, 2015 employment injury.
Appellant alleged on a Form CA-7a that she was entitled to eight hours of wage-loss
compensation for December 21, 2017 and June 26 and 27, July 14, and September 11, 2018.
In a May 18, 2018 work status note, Dr. Willis indicated that appellant was disabled from
work due to a flare-up of her employment injury for various dates including the claimed
December 21, 2017 date. However, he did not explain why appellant’s accepted conditions caused
her to be disabled on the claimed dates.12 He did not address her alleged disability on June 26
and 27, July 14, and September 11, 2018. The Board has held that medical evidence must directly
address the specific dates of disability claimed and must provide a rationalized medical opinion
substantiating disability from work.13 Thus, this report from Dr. Willis is insufficient to establish
appellant’s claim.
The remaining evidence submitted in support of appellant’s claim for wage-loss
compensation fails to address the claimed period of intermittent disability. Therefore, this
evidence is also insufficient to meet appellant’s burden of proof.14
The issue of whether a claimant’s disability from work is related to an accepted condition
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability was causally related to the employment injury and
supports that conclusion with sound medical reasoning.15 As appellant has not submitted such
evidence in this claim, the Board finds that she has not met her burden of proof.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish intermittent
disability for the period December 21, 2017 through September 11, 2018, causally related to her
accepted September 19, 2015 employment injury.

12

V.G., Docket No. 18-0936 (issued February 6, 2019).

13
G.J., Docket No. 18-1335 (issued March 22, 2019); K.A., Docket No. 16-0592 (issued October 26,
2016); C.S., Docket No. 08-2218 (issued August 7, 2009); Sandra D. Pruitt, 57 ECAB 126 (2005).
14

Supra note 11.

15

G.J., supra note 13; G.B., Docket No. 16-1033 (issued December 5, 2016).

16

G.J., supra note 13; K.A., Docket No. 17-1718 (issued February 12, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the December 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

